                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

KEVIN DWAYNE THERIOT, #423068,                     )
                     Plaintiff,                    )
                                                   )      No. 2:18-cv-92
-v-                                                )
                                                   )      Honorable Paul L. Maloney
JEFFREY WOODS, et al.,                             )
                             Defendants.           )
                                                   )

                                           ORDER

       This is a civil rights action brought by state prisoner Kevin Dwayne Theriot pursuant

to 42 U.S.C. § 1983. On November 15, 2019, United States Magistrate Judge Maarten

Vermaat issued a Report & Recommendation (“R&R”) recommending that the Court grant

Defendants’ motion to revoke Theriot’s in forma pauperis status (ECF No. 82). Theriot

timely filed an objection (ECF No. 86). On February 18, 2020, Magistrate Judge Vermaat

issued a second R&R, this time addressing Theriot’s motions for injunctive relief and

Defendant Dr. Oh’s motion for summary judgment (ECF No. 96). Theriot timely objected

(ECF No. 97), and Dr. Oh responded (ECF No. 105). For the reasons to be discussed, the

Court will overrule all objections and adopt both R&Rs as the Opinions of the Court.

                                      Legal Framework

       With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge
reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district

court need not provide de novo review where the objections are frivolous, conclusive, or too

general because the burden is on the parties to “pinpoint those portions of the magistrate’s

report that the district court must specifically consider”). Failure to file an objection results

in a waiver of the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (1985) (upholding the

Sixth Circuit’s practice). The district court judge may accept, reject, or modify, in whole or

in part, the findings and recommendations made by the magistrate judge. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

                                            Analysis

       First, regarding the November 15, 2019 R&R: Theriot’s objection does not raise any

specific objections to this R&R. He only argues generally that the R&R’s decision was

unconstitutional. The Court need not review such a vague objection. See Mira, 806 F.2d at

637. Regardless, on de novo review of the R&R, the Court finds no error in Magistrate Judge

Vermaat’s thorough analysis. Accordingly, the objection will be overruled.

       Turning to the February 18, 2020 R&R: Theriot brings three objections, none of

which have merit. First, he makes arguments regarding the merits of Dr. Oh’s motion for

summary judgment. However, these are irrelevant because the R&R did not reach the merits




                                               2
of the motion. Thus, the objection does not address an error in the R&R, and it need not be

addressed. See id. Theriot’s first objection is overruled.

       Theriot next argues that he filed a grievance against Defendant Dr. Oh regarding his

health care, so the R&R’s conclusion that he failed to exhaust the available administrative

remedies is erroneous. However, the grievance naming Dr. Oh was never filed: the copy

Theriot provided does not show a date “received” by MDOC (ECF No. 87-2 at PageID.705),

and Theriot’s grievance history confirms that no grievances relating his healthcare were

properly filed (ECF No. 69-5). Therefore, the R&R’s conclusion that Theriot failed to

exhaust his administrative remedies is correct. This objection is overruled.

       Finally, Theriot argues that he has shown a strong likelihood of success on the merits,

so the R&R erred when it denied his request for a temporary restraining order and/or

preliminary injunction. Again, Theriot does not bring specific objections to the R&R’s

analysis; he merely rehashes the arguments presented in his motion and alleges that his

position is correct. This is insufficient to establish error in the magistrate judge’s analysis.

Moreover, on the Court’s review of the R&R and the record, Magistrate Judge Vermaat

correctly concluded that Theriot has failed to establish a substantial likelihood of success on

his claims. Therefore, the R&R properly denied Theriot’s motions, and his objections are

overruled.

       For these reasons,

       IT IS ORDERED that the November 15, 2019 R&R (ECF No. 82) is ADOPTED

as the opinion of the Court.




                                               3
       IT IS FURTHER ORDERED that Plaintiff’s objection to the R&R (ECF No. 86) is

OVERRULED.

       IT IS FURTHER ORDERED that Defendant’s motion to revoke Plaintiff’s in forma

pauperis status (ECF No. 75) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff has twenty-eight (28) days from the date

of this Order to pay the civil action filing fee, which is $400.00. If he fails to pay the filing fee

within the 28-day period, his case will be dismissed without prejudice, and he will remain

responsible for payment of the $400.00 filing fee.

       IT IS FURTHER ORDERED that the February 18, 2020 R&R (ECF No. 96) is

ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s objection to the R&R (ECF No. 97) is

OVERRULED.

       IT IS FURTHER ORDERED that Plaintiff’s motions for injunctive relief (ECF Nos.

83, 87) are DENIED.

       IT IS FURTHER ORDERED that Defendant Dr. Oh’s motion for summary

judgment (ECF No. 69) is GRANTED.

       IT IS SO ORDERED.

Date: March 24, 2020                                          /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge




                                                 4
